UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     12-CR-445-1 (JMF)
                                                                       :
JUAN FERNANDEZ,                                                        :   MEMORANDUM OPINION
                                                                       :       AND ORDER
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court received the attached letter, dated August 27, 2019, from Defendant Juan

Fernandez seeking the appointment of counsel to file a motion (presumably a motion pursuant to

28 U.S.C. § 2255) in light of Rehaif v. United States, 139 S. Ct. 2191 (2019), and “United States

v. Watkins,” which the Court presumes (based on the details provided by Fernandez) to be a

reference to United States v. Costa, 774 F. App’x 41, 42 (2d Cir. 2019). In deciding whether to

exercise its discretion to appoint counsel, the Court must consider various factors, including the

likelihood of success on the merits, the complexity of the legal issues, and the movant’s ability to

investigate and present the case. See, e.g., Jerez v. Bell, No. 19-CV-2385 (CM), 2019 WL

1466899, at *4 (S.D.N.Y. Apr. 2, 2019) (discussing 18 U.S.C. § 3006A(a)(2)(B)). Based on

those factors, the Court denies Fernandez’s motion. First, any § 2255 motion would almost

certainly be untimely under 28 U.S.C. § 2255(f) given that Fernandez was convicted on March 3,

2014. See, e.g., Jones v. United States, No. 3:16-CV-706 (VAB), 2019 WL 2076735, at *2 (D.

Conn. May 10, 2019). Second, any § 2255 motion is probably barred as an impermissible

second or successive motion. See 28 U.S.C. § 2255(h); see also Fernandez v. United States, No.

12-CR-445 (JMF), 2016 WL 4735370 (S.D.N.Y. Sept. 12, 2016) (denying a prior § 2255

motion). And third, on the merits, Rehaif and Costa have no bearing on Fernandez’s case.
Rehaif concerns 18 U.S.C. § 922(g), but Fernandez was convicted of violating 21 U.S.C. § 846

and 18 U.S.C. § 924(c). And Costa concerns the “crime of violence” prong of 924(c), but

Fernandez was convicted pursuant to the “drug trafficking crime” prong.

       Accordingly, Fernandez’s motion for appointment of counsel is DENIED. As Fernandez

has not made a substantial showing of the denial of a constitutional right, a certificate of

appealability will not issue. See 28 U.S.C. § 2253; see also Lozada v. United States, 107 F.3d

1011, 1015-16 (2d Cir. 1997), abrogated on other grounds by United States v. Perez, 129 F.3d

255, 259-60 (2d Cir. 1997). Moreover, this Court certifies pursuant to Title 28, United States

Code, Section 1915(a)(3) that any appeal from this Order would not be taken in good faith, so in

forma pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to mail a copy of this Memorandum Opinion and Order to

Fernandez at the address on the attached letter.


       SO ORDERED.


Dated: September 6, 2019
       New York, New York




                                                   2
Hon. Judge F ucman
U.S. District Couct
Southern Distcict of New York
500 Pear-1 St.i:ee t
New Yock, N. Y. 1C007

                            Re: UNITED STATES V. JUAN FERNANDEZ

                                             August 27, 2019

Hon. Jadg e Fu.cm.an:

     I am writing t.Tnis letter in o.cdec for th2 Court to ap:t:-oin::/assign me new
couns2l, to file a t1:JTI0N, on my behalf, because of my "ignorance" to the law, in
light of the newly-·•.:ecidctl REHAIF V. U!\ITF.lJ STATES, No. 17-9560.

     In SHlF~\R V. UNITED STATES, No. 18-6662 (S. Ct. Cert., g:canted June 23,
2019), the question present•.=r.1 is whe.t:her the deter.mination of a " •.. serious drug
offense .• .'', -:.mder A.c.c. f:.•• , requh·e3 the same categocical approach used in the
determination of a violent felony, as in the approach just gr.anted in UNITED
STATES V. DAVIS, 139 S. Ct. 2319, 1336 (2019).
     Tb.e holding will, also, apply to drug c.dmes underlying 18 U.s.c. § 924(c)
convictions, mandatory consecutive sentences starting at five (5) years, fo:r
using a gun in a d.cug offense, o.c "crime of violence".

      In UNITED STAES V. WATKINS, the second Cir-cui t (Jacobs, Pooler, Wesley)
vacated a conviction for violating 18 u.s.c. § 92Li(c), in relation to a
consi?iL"ac y t c commit a Hobbs Act .:obbei:y • because § 92t~( c) ~ s "residual clause" id
"Unconstitutionally vague". In UNITED STATES       v.   DAVIS, a "ccime of violence",
under § 92,4 .(c), is limited to an offense that n ••• has as an element the use,
attempted use, or th:ceate·n ed use of physical fccce against the person or property
of anoth2.c . . . " BECAUSE A C0NSPil?'J\CY NEVER FITS THAT BILL, "WATKINS Sec:.tiun
924(c) (l)(A) c.onvi,: .tion", and all othe:cs based on conspiracy, " ... must be
vacated .•• "
        Held, in a pcose:c cution, under: §§ 922(g), and 924(a)(2), the goverum:.nt !I!USt
pr-~,v e :ho.fl;i. that the defendant knew te possessed a firearm, and that he knew it
belonged t'J the relevant category of persons barred from poss2ss:ing a f irea.t"'rn.
     Ar1y further questions, or information, you rtklY, still, h~\ve, or- need, kindly
contact me di.c8clly, and irmecliately.

     Than~dng you, again, arid in advance, fc,r your most valuable time, and
conside.L·ation, to this most urgent matter. I remain



                                             Respectfully, and cordially,




                                             Joint Base MDL, N.J. 08640-5433
 Juan Fernandez
 Register No . 55269-054
. Pf..o.  Boxfort
      C. I.    2000Dix                                                   Jiftf:N f:()N ,NJ (;iE.iJS                  ·
                                                                                                                      - ~
                                                                                                                         :~~..................,·. ,~..,,.,....
                                                                                                                             ,Jtl'IHOI'



                                                                                                                        ... ,...........
                                                                                                                                                                       :~. .,
                                                                                                                                                                          ·-~•t:.



                                                                                                                                                                              ,I,•
Joint lias e MDL, N•.I. 086l.O- 5433                              '-1.) .•'¾3<3 :i:\:tl.9 >'H
                                                                                                        0
                                                                                                            \   1
                                                                                                                      ~
                                                                                                                         •


                                                                                                                      .,,,..,--......
                                                                                                                       .,,,..•-·
                                                                                                                              .....""'............
                                                                                                                                   ..,:--'
                                                                                                                                                   _,.,...,.,.;..
                                                                                                                                          ,. .... ___
                                                                                                                                                                    p,t•l"'          '


                                                                                                                                                              _....,..,,,, .... ,.....      .
                                                                                                                                                                                  ~ ....•.,._..,,.i-,'
                                                                                                                                                                                       ...,,..,._...
                                                                                                                                                        ...,,...................................
                                                                                                                                                          _..
                                                                                                                                                                                                ,
                                                                                                                                                                                                 .......
                                                                                                                                           ~mtt,t,ID




                                       Hon. Judge Furman
                                       U. S. District Court
                                       SouthE:rn District of New York
                                       500 Pearl Street
                                       New York, N.Y. 10007
                                                                                                                                             '1   -----
                                                                                                                                                      ~,
                                                                                                                                                      .II       ~



                                                                                                                                                                 1 Dl1
                                                                                                                                                      • ,. ',,...,.;;_ 0
                                                                                                                                                                        ,..,.
                                                                                                                                                                       •*jJ
                                                                                                                                                                         J




                                                                                                                                                  \             , P'                     -,.,
                                                                                                                                                      \          g                        ~
                                                                                                                                                      I          l        t,_/
                                                                                                                                                                          1·,.,

                                   i 0007-- i 33099
                                                            lili '" /••/'II /I 11/I, 1111/1/ 1//1/l ,1! 1111 1 1lf lJI l'IJI / 1111 1/ 11 1'I
